Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/21/21 has been entered and fully considered.
The Double Patenting rejection is maintained as Applicants have not provided a terminal disclaimer.
Claims 1-2 and 4-20 are pending and have been fully considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 and 4-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of copending application no. 16/193440.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
The copending '440 application discloses the same limitations as does the instant application but further includes some additional additives which are very well-known and disclosed throughout USHIODA, UTAKA ET AL. and MONIZ ET AL. which are incorporated herein by reference.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants response that the provisional double patenting rejection is not addressed at this time and will be addressed if the claims are allowed has been noted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-13 and 17-20 are rejected under 103(a) as being obvious over USHIODA (US PG PUB 20170066991) in view of MONIZ ET AL. (US PG PUB 20180245015) in their entirety.  Hereby referred to as USHIODA and MONIZ.  
Regarding claims 1, 2, 11, 12, 19 and 20:
USHIODA teaches in para [0010], [0011] and [0013] a fuel economical lubricating oil composition particularly suited for lubricating internal combustion engines such as diesel engines, gasoline engines, and gas engines mounted on land traveling vehicles. In this regard, disclosed is a lubricating oil composition for internal combustion engines comprising: a major amount of base oil of lubricating viscosity; an overbased alkyl (C.sub.14-C.sub.18) alkaline earth metal hydroxybenzoate detergent having a metal ratio less than 3.0 in an amount from about 0.01 to 0.4 mass % based on alkaline earth metal; an overbased alkyl (C.sub.20-C.sub.28) calcium sulfonate or an overbased alkyl (C.sub.20-C.sub.28) calcium hydroxybenzoate having a metal ratio of 3.5 or greater in an amount from 0.01 to 0.4 mass % based on calcium; a nitrogen containing dispersant in terms of nitrogen content from about 0.01 to 0.3 mass %; a zinc dialkydithiophosphate in the amount from 0.01 to 0.1% in terms of phosphorous content; and wherein the mass % is based upon the total amount of the lubricating oil composition.  Para [0102] teaches that the lubricating oil composition further 
USHIODA teaches boron-containing compounds; however USHIODA does not teach a borated sulfonate compound, but is within the scope of USHIODA as taught by MONIZ.
MONIZ teaches a lubricating oil composition having a phosphorus content of from about 0.07 to about 0.12 wt. %, the lubricating oil composition comprising: (a) an oil of lubricating viscosity in a major amount; (b) an overbased magnesium detergent, in an amount providing the lubricating oil composition with at least 600 ppm of magnesium; (c) a boron-containing compound, in an amount providing the lubricating oil composition with at least 250 ppm of boron; and (d) a molybdenum-containing compound, in an amount providing the lubricating oil composition with at least 50 ppm of molybdenum, wherein the composition has a B/Mo mass ratio in a range of 2 to 10 and a S/Mo mass ratio in a range of 10 to 25.  MONIZ further teaches in para [0043] and [0044] boron-containing compound used can be any oil-soluble or oil dispersible boron-containing compound. Suitable boron-containing compounds include borated dispersants, borated friction modifiers, dispersed alkali metal borate or a mixed alkali metal borate or an alkaline earth metal borate, borated sulfonates, and the like, and combinations thereof.
It would have been obvious to one of ordinary skill in the art to use the lubricant composition having the boron-containing compounds of MONIZ in the lubricating composition of USHIODA from the evidence one of ordinary skill in the art would recognize that boron-containing compounds are known in the art to be used as various additives in lubricating oil compositions, as disclosed MONIZ para [0043] and [0044].
Regarding claim 4:
Modified USHIODA teaches in para [0012] the features of the base oil, thus in one regard the base oil of lubricating viscosity has a viscosity index of greater than 110. More particularly, the 
Regarding claim 5:
Modified USHIODA teaches in para [0004] the viscosity has long been regarded as resulting in greater friction reduction and fuel economy. Moving to a lower viscosity engine oil has been a recognized strategy to improve vehicle fuel economy. Recently it has been discovered that this trend does not hold as oils are developed with viscosities that are far lower than those considered previously and thus cannot be read across. For example, moving from an SAE viscosity grade 10W-30 oil to a 5W-30 viscosity oil results in the expected improvement in fuel economy when utilizing the same chemistry in the formulation, but moving to 0W-20 or lower has not demonstrated this trend.
Regarding claim 6 and 8:
Modified USHIODA teaches in para [0069] the base oil may be any natural or synthetic lubricating base oil fraction particularly those having a kinematic viscosity at 100.degree. C. and about 4 centistokes (cSt) to about 20 cSt.
Regarding claim 7:
Modified USHIODA teaches in para [0071] the base oil may be derived from natural lubricating oils, synthetic lubricating oils or mixtures thereof. Suitable base oil includes base stocks obtained by isomerization of synthetic wax and slack wax, as well as hydrocrackate base stocks produced by hydrocracking (rather than solvent extracting) the aromatic and polar components of the crude. Suitable base oils include those in all API categories I, II, III, IV and V.  Group IV base oils are polyalphaolefins (PAO). Group V base oils include all other base oils not included in Group I, II, III, or IV. Group III base oils are preferred, also are mixtures of Group II/III and mixtures of Group III/IV.
Regarding claim 9 and 10:
Modified USHIODA teaches in para [0107] moreover, it is also possible to use a molybdenum-containing compound other than an oxymolybdenum complex of a basic nitrogen compound in place of the oxymolybdenum complex of the basic nitrogen compound, or in combination with the oxymolybdenum complex of a basic nitrogen compound. Examples of the combined molybdenum-containing compounds that can be used are sulfurized oxymolybdenum dithiocarbamates and sulfurized oxymolybdenum dithiophosphates.
Regarding claim 13:
Modified USHIODA teaches in para [0063] the sulfonates are present in the lubricating oil composition in the form of alkaline earth metal salts, or mixtures thereof. The alkaline earth metals include magnesium.
Regarding claim 17 and 18:
Modified USHIODA teaches in para [0100] a metal dihydrocarbyl dithiophosphate is added to the lubricant composition. The metal is preferably zinc.  Preferably, zinc dialkylthiophosphate (ZDDP) is used.  Such compounds may be prepared in accordance with known techniques by first forming a dithiophosphoric acid, usually by reaction of an alcohol or a phenol with P2S5 and then neutralizing the dithiophosphoric acid with a suitable zinc compound. Mixtures of alcohols may be used including mixtures of primary and secondary alcohols.
Claims 14, 15 and 16 are rejected under 103(a) as being obvious over USHIODA (US PG PUB 20170066991) in view of MONIZ ET AL. (US PG PUB 20180245015), as applied to claims 1-2, 4-13 and 17-20 above are hereby incorporated, and further in view of UTAKA ET AL. (US PG PUB 20150175927) in their entirety.  Hereby referred to as USHIODA, UTAKA and MONIZ.  
Regarding claims 14, 15 and 16:

One of ordinary skill in the art would recognize that these compounds are multifunctional additives and can be interchangeable within lubricant compositions.
Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive
Applicant argues “However, it appears that Ushioda and Moniz have been combined without providing a clear rationale for combining the two references.”  Examiner respectfully disagrees and maintains the rejection referenced above.  In addition, to further clarify the motivation to combine the Examiner provides the following clarification.  MONIZ teaches, as disclosed above, in para [0043] – [0045] boron-containing compound used herein can be any oil-soluble or oil dispersible boron-containing compound.  Suitable boron-containing compounds include borated dispersants, borated friction modifiers, dispersed alkali metal borate or a mixed alkali metal borate or an alkaline earth metal borate, borated sulfonates, and the like, and combinations thereof; for example borated basic nitrogen compounds selected from the group consisting of succinimides are a part of the possible combination disclosed in MONIZ and USHIODA para [0083], [0084] and [0095]; which would therefore motivate one of ordinary skill in the art to use any of the boron-containing compounds disclosed in MONIZ and USHIODA as no un-obviousness is seen to exist in selecting any one or a combination of the boron-containing compounds disclosed in the prior art.  The Examiner concludes from the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 



/CHANTEL L GRAHAM/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771